—Proceeding pursuant to CPLR article 78 to review a determination of the respondent, Edward A. Stolzenberg as Commissioner of the Department of Hospitals Westchester County, dated January 16, 1998, which adopted the recommendation of a hearing officer, made after a hearing, finding that the petitioner was guilty of misconduct, and imposing a penalty.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
Contrary to the petitioner’s contention, the determination that he was guilty of misconduct is supported by substantial evidence (see, CPLR 7803 [4]; 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176; Matter of Fabulous Steak House v New York State Liq. Auth., 186 AD2d 566, 567). Santucci, J. P., Altman, Luciano and Smith, JJ., concur.